Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Bassuk, on Feb. 12, 2021.

The application has been amended as follows: 

Replace existing claim 34 as follows:

34. The method of claim 33, further including determining whether a soft error has occurred based on the plurality of parity bits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention pertains to protecting signal data memory.

“…a parity memory component associated with a data memory component enabled to store a plurality of parity bits including a set of group parity bits for each group of memory words of a plurality of groups of memory words in the data memory component; and 
a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a data read from or written to the memory word during signal processing, the parity management component configured to update group parity bits in the plurality of parity bits stored in the parity memory component corresponding to the address of the memory word based on the data.”

The prior arts of record (Godard et al US Publication 2009/0210774 as an example of such prior arts) teach the use of group parity elements to detect and correct memory errors by sharing parity bits, however the prior arts of record fail to teach the claimed specifics of:
“…a parity memory component associated with a data memory component enabled to store a plurality of parity bits including a set of group parity bits for each group of memory words of a plurality of groups of memory words in the data memory component; and 
a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a 

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 21-43 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111